        Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 1 of 8




BAKER & HOSTETLER LLP
John Siegal
Tiffany A. Miao
45 Rockefeller Plaza
                                                                                  12/8/2020
New York, NY 10111
Telephone: 212-589-4200
Email: jsiegal@bakerlaw.com
Email: tmiao@bakerlaw.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              :
 INTREPID FINANCIAL PARTNERS, LLC,                            :
                                                              : Case No.: 20-cv-09779-LTS-KHP
                                Plaintiff,                    :
                                                              :
 -v.-                                                         :
                                                              :
 ANTONIO C. FERNANDEZ,                                        :
                                                              :
                                Defendant.                    :
                                                              :

                         STIPULATION AND PROTECTIVE ORDER

        WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

ORDERED that the following restrictions and procedures shall apply to the information and

documents exchanged by the parties in connection with the expedited discovery ordered by the

Court and preliminary injunction phase of this action:

        1.      Counsel for any party may designate any document or information, in whole or in

part, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client or third-parties in information that is proprietary, a trade secret

or otherwise sensitive non-public information. Information and documents designated by a party
       Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 2 of 8




as confidential will be stamped “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY.”

       2.      The confidential information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.

       3.      In the event a party challenges another party’s designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

the challenging party may seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that confidential information disclosed in this case is

relevant or admissible. Each party reserves the right to object to the use or admissibility of the

confidential information.

       4.      All documents designated as “CONFIDENTIAL” shall not be disclosed to any

person, except:

            a. The requesting party, including in-house counsel and employees of such counsel

               assigned to and necessary to assist in the litigation;

            b. Outside counsel and employees of such counsel assigned to and necessary to

               assist in the litigation;

            c. Authors and recipients of such documents, whose review of such documents is

               necessary for the prosecution or defense of the action

            d. Consultants or experts assisting in the prosecution or defense of the matter, to the

               extent deemed necessary by counsel;

            e. Deposition witnesses;

            f. The Court (including the mediator, or other person having access to any

               confidential information by virtue of his or her position with the Court);




                                                  2
       Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 3 of 8




            g. Any governmental, regulatory, or administrative agency who may seek review of

               confidential information from any party;

            h. Any entity or person to whom any party, by law, is required to make such

               disclosure; and

            i. Any other person agreed to by the parties.

       5.      Before disclosing or displaying any document designated “CONFIDENTIAL” to

any person identified in (d), (e), or (i), counsel must:

            a. Inform the person of the confidential nature of the information or

               documents;

            b. Inform the person that this Court has enjoined the use of the information or

               documents by him/her for any purpose other than this litigation and has enjoined

               the disclosure of the information or documents to any other person; and

            c. Require each such person to sign the Agreement to be bound by this Order in the

               form attached hereto.

       6.      The Parties recognize that there may be certain sensitive confidential, financial,

business, and/or propriety documents, the disclosure of which to certain categories of persons

designated in Paragraph 4 may compromise and/or jeopardize the disclosing party’s interest.

Such documents may be designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and

shall only be disclosed to the person identified in (b), (c), and (f) – (h) in Paragraph 4.

       7.      The attorneys of record for a party who wishes to disclose documents designated

“CONFIDENTIAL,” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” to persons other

than those qualified to receive such documents under Paragraph 4 or 6 shall notify the attorneys

of record for the other party. The attorneys shall discuss in good faith whether disclosure can be




                                                   3
       Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 4 of 8




made. If the attorneys cannot agree, then the party seeking disclosure shall move the Court, on

reasonable notice, for an order permitting disclosure. Pending a ruling by the Court, no

disclosure of the documents to persons, other than those qualified to receive the document under

Paragraph 4 or 6 shall be made.

       8.       The disclosure of a document or information without designating it as

“CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” shall not constitute

a waiver of the right to designate such document or information as confidential information. If so

designated, the document or information shall thenceforth be treated as confidential information

subject to all the terms of this Stipulation and Order.

       9.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential.

       10.      Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of

privileged communications shall not constitute a waiver of the privilege in this matter provided

the parties follow the steps set forth in Rule 502.

       11.      Notwithstanding the designation of information as “CONFIDENTIAL” or

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in discovery, there is no presumption that

such information shall be filed with the Court under seal. Prior to the filing of any documents

designated “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” the

parties shall meet and confer with respect to redacting any confidential information, and if the

parties are unable to reach an agreement, the information will be filed under seal. The parties

shall follow the Court’s procedures with respect to filing under seal.




                                                  4
       Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 5 of 8




       12.     At the conclusion of litigation, documents designated “CONFIDENTIAL” or

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and any copies thereof shall be promptly

(and in no event later than 30 days after entry of final judgment no longer subject to further

appeal) returned to the producing party, certified as destroyed, or maintained in accordance with

the parties’ document retention policies, except that the parties’ counsel shall be permitted to

retain their working files (including work product, pleadings, motion papers, discovery

responses, deposition transcripts and deposition and trial exhibits) on the condition that those

files will remain protected.

       13.     All depositions, including non-party depositions, shall presumptively be treated as

confidential subject to this Stipulation and Order for a period of 30 days after a transcript of said

deposition is received by counsel for the parties, and at or before the end of the 30-day period,

the deposition shall be classified appropriately.

       14.     A party may designate as “CONFIDENTIAL” or “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” subject to this Stipulation and Order any document or

information produced or given by a non-party to this case, or any portion thereof. Designation

shall be made by notifying counsel in writing of those documents which are to be treated as

“CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” at any time up to

30 days after receipt of the documents by counsel. Prior to the expiration of the 30-day period,

such documents shall be treated as designated.

       15.     If a party is called upon to produce documents designated as “CONFIDENTIAL”

or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to comply with a court order, subpoena,

or other direction by a court, administrative agency, or legislative body, the party from whom the

confidential information is sought shall give written notice to counsel for the party that produced




                                                    5
       Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 6 of 8




the information within 5 business days of receipt of the order, subpoena, or direction, and give

the producing party 5 business days to object to the production of such confidential information,

if it so desires. Notwithstanding the foregoing, nothing in this paragraph shall be construed as

requiring any party to this Stipulation and Order to subject itself to any penalties for

noncompliance with any court order, subpoena, or other direction by a court, administrative

agency, or legislative body.

        16.      This Stipulation may be changed by further order of this Court, and is without

prejudice to the rights of a party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information. Absent written

consent of the parties, this Stipulation and Order shall continue to be binding after the conclusion

of this litigation.

SO STIPULATED AND AGREED:

   Dated: December 7, 2020                            Dated: December 7, 2020

   /s/John Siegal                                     /s/Tina Solis
   BAKER & HOSTETLER LLP                              NIXON PEABODY LLP
   John Siegal                                        Tina B. Solis
   Tiffany A. Miao                                    Christina E. Kurkow
   45 Rockefeller Plaza                               70 West Madison Street, 35th Floor
   New York, NY 10111                                 Chicago, IL 60602
   Telephone: 212-589-4200                            Telephone: 312-977-4400
   Email: jsiegal@bakerlaw.com                        Email: tbsolis@nixonpeabody.com
   Email: tmiao@bakerlaw.com                          Email: kurow@nixonpeabody.com
   Attorneys for Plaintiff
                                                          -And-

                                                      Daniel A. Schnapp
                                                      Nixon Peabody LLP
                                                      Tower 46 55 West 46th Street
                                                      New York, NY 10036
                                                      Telephone: 212-940-3000
                                                      Email: dschnapp@nixonpeabody.com
                                                      Attorneys for Defendant Fernandez




                                                  6
     Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 7 of 8




IT IS SO ORDERED.




                                  UNITED STATES MAGISTRATE JUDGE

                                   Date: December 8, 2020




                                     7
       Case 1:20-cv-09779-LTS-KHP Document 37 Filed 12/08/20 Page 8 of 8




                                         AGREEMENT

        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled have been designated as confidential. I have been

informed that any such documents or information labeled “CONFIDENTIAL” are confidential

by Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than this

litigation.



DATED:




Signed in the presence of:




(Attorney)




                                                8
